DETAILED ACTION
Claims 21-40 are new, have been examined and are pending.
Claims 1-20 were canceled by preliminary amendment.
This application is a CON of 16/434,121, now US 10,963,478.
16/434,121 is a CON of 15/212,066, now US 10,353,910.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “computer-readable storage medium.” Although the originally-filed specification has a definition in ¶ [0060] which excludes signals per se for “machine-readable medium”, the claims do not recite “machine-readable medium”; and there is no express definition for “computer-readable storage medium” in the originally-filed specification. Therefore for claim interpretation, the broadest reasonable interpretation must be used, which includes transitory signals per se as computer-readable storage This rejection may be cured by either claiming “non-transitory computer-readable storage medium”, or “machine-readable medium.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0324911 A1 (de Lavarene et al.), in view of US 2015/0244774 A1 (Jang et al.), and further in view of US 2006/0015618 A1 (Freimuth et al.).

As to Claims 21 and 31, de Lavarene et al. disclose a computer-implemented method; and a system, respectively, comprising: 
accessing connection metrics for a database connection pool that includes a plurality of connections (de Lavarene et al. describe the system of having a connection pool comprising a plurality of connections-in-use and idle connections, wherein if an additional connection(s) is required, the system will repurpose an idle connection for active use. If no idle connections are available, a new connection is created. Keeping track of the usage of connections as to whether they are in-use or idle is a form of accessing connection pool metrics data - Fig. 2 and ¶¶ [0023-0025]), 
receiving a plurality of connection requests for the database connection pool (de Lavarene et al. disclose the plurality of database connection requests facilitated by a connection pool comprising a plurality of connection objects – Abstract and Claim 1); 
modifying a quantity of open connections in the plurality of connections (de Lavarene et al. describe the system of having a connection pool comprising a plurality of connections-in-use and idle connections, wherein if additional connection(s) is require, the system will repurpose an idle connection for active use. If no idle connections are available, a new connection is created. Keeping track of the usage of connections as to whether they are in-use or idle is a form of accessing connection pool metrics data - Fig. 2 and ¶¶ [0023-0025]. Repurposing an idle connection modifies the in-use number of open connections). 
de Lavarene et al. do not explicitly disclose the connection metrics describing past requests for one or more of the plurality of connections and wait time data associated with the past requests. However, Jang et al. disclose
the connection metrics describing past requests for one or more of the plurality of connections and wait time data associated with the past requests (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]);
It would have been obvious to one of ordinary skill in the art to combine the connection metrics describing past requests for one or more of the plurality of connections and wait time data associated with the past requests, taught by Jang et al., with modifying a quantity of open connections in the plurality of connections taught by de Lavarene et al., in order to optimize the number of connections in a connection pool (Jang et al. - ¶ [0096]).
The combination of de Lavarene et al. and Jang et al. discloses modifying a quantity of open connections in the plurality of connections; and past requests for one or more of the plurality of connections and wait time data associated with the past requests, but does not disclose determining a potential wait time for an additional connection request based on the connection metrics; and based on the potential wait time, prior to receiving the additional connection request. However, Freimuth et al. disclose
determining a potential wait time for an additional connection request based on the connection metrics (Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28); and 
based on the potential wait time, prior to receiving the additional connection request (Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28).
It would have been obvious to one of ordinary skill in the art to combine determining a potential wait time for an additional connection request based on the connection metrics; and based on the potential wait time, prior to receiving the additional connection request, taught by Freimuth et al., with modifying the quantity of open connections in the database connection pool, taught by the combination of de Lavarene et al. and Jang et al., in order to alleviate network congestion (Freimuth - ¶ [0086]).

As to Claims 22 and 32, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 21; and the system of claim 31, respectively, 
wherein the plurality of connections comprise a plurality of connections in use and modifying is the quantity of open connections comprises adding a new open connection to the database connection pool (de Lavarene et al. describe the system of having a connection pool comprising a plurality of connections-in-use and idle connections, wherein if an additional connection(s) is required, the system will repurpose an idle connection {increase the number of in-use connections for active use - Fig. 2 and ¶¶ [0023-0025]. The repurposing an idle connection to active is creating a new open connection). 

As to Claim 23, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 22, further comprising 
monitoring performance of the database connection pool and removing the new open connection from the database connection pool responsive to identifying a problematic quality of service metric based on the monitoring (de Lavarene et al. disclose the Application as a Service. Part of providing a service is meeting a Quality of Service Expectation for the client/customer. de Lavarene et al. also disclose the plurality of database connection requests facilitated by a connection pool comprising a plurality of connection objects – Abstract and Claim 1. Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]). 
The motivation and obviousness arguments are the same as in Claim 21.

As to Claims 24 and 33, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 22; and the system of claim 32, respectively,
wherein adding the new open connection to the database connection pool is performed responsive to determining that the potential wait time exceeds a threshold potential wait time (de Lavarene et al. describe the system of having a connection pool comprising a plurality of connections-in-use and idle connections, wherein if an additional connection(s) is required, the system will repurpose an idle connection {increase the number of in-use connections for active use - Fig. 2 and ¶¶ [0023-0025]. The repurposing an idle connection to active is creating a new open connection. Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28). 
The motivation and obviousness arguments are the same as in Claim 21.

As to Claims 25 and 34, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 21; and the system of claim 31, respectively, 
wherein modifying the quantity of open connections in the plurality of connections based on the potential wait time comprises removing at least one open connection from the plurality of connections responsive to determining that the potential wait time is lower than a threshold wait time (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]; and discloses adjusting the number fo connections based on the analysis between two thresholds, a minimum and maximum number of connections - ¶ [0076]. Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28). 
The motivation and obviousness arguments are the same as in Claim 21.

As to Claim 26, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 21, 
wherein the plurality of connections comprise a plurality of connections in use and modifying the quantity of open connections comprises terminating one of the plurality of connections in use (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]; and discloses adjusting the number of connections based on the analysis between two thresholds, a minimum and maximum number of connections - ¶ [0076]. Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28). 
The motivation and obviousness arguments are the same as in Claim 21.

As to Claims 27 and 35, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 21; and the system of claim 31, respectively, 
wherein modifying the quantity of open connections is performed responsive to verifying that modifying the quantity of open connections will not surpass a limit for the database connection pool (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]; and discloses adjusting the number of connections based on the analysis between two thresholds, a minimum and maximum number of connections - ¶ [0076]). 
The motivation and obviousness arguments are the same as in Claim 21.

As to Claims 28 and 36, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 21; and the system of claim 31, respectively, further comprising 
determining an optimal load level for the database connection pool, wherein modifying the quantity of open connections in the plurality of connections is further based on the optimal load level for the database connection pool (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]; and discloses adjusting the number of connections based on the analysis between two thresholds, a minimum and maximum number of connections - ¶ [0076]). 
The motivation and obviousness arguments are the same as in Claim 21.

As to Claims 29 and 37, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 21; and the system of claim 31, respectively, further comprising 
identifying a quantity of the plurality of connection requests and ascertaining wait time data from the connection metrics a similar quantity of the past requests, wherein determining the potential wait time is based on the ascertained wait time data (Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28). 
The motivation and obviousness arguments are the same as in Claim 21.

As to Claims 30 and 38, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the computer-implemented method of claim 21; and the system of claim 31, respectively, further comprising 
initiating at least one additional instance of a database to which the database connection pool is connected (de Lavarene et al. - ¶ [0020]). 

As to Claim 39, de Lavarene et al. disclose a method implemented by at least one computing device, the method comprising: 
accessing connection metrics for a database connection pool that includes a plurality of connections (de Lavarene et al. describe the system of having a connection pool comprising a plurality of connections-in-use and idle connections, wherein if an additional connection(s) is required, the system will repurpose an idle connection for active use. If no idle connections are available, a new connection is created. Keeping track of the usage of connections as to whether they are in-use or idle is a form of accessing connection pool metrics data - Fig. 2 and ¶¶ [0023-0025]); 
receiving a plurality of connection requests for the database connection pool (de Lavarene et al. disclose the plurality of database connection requests facilitated by a connection pool comprising a plurality of connection objects – Abstract and Claim 1); 
determining a potential wait time for an additional connection request based on the connection metrics (Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28).
de Lavarene et al. do not explicitly disclose the connection metrics describing past requests for one or more of the plurality of connections and wait time data associated with the past requests; and prior to receiving the additional connection request, modifying a quantity of open connections in the plurality of connections by: adding a new open connection to the database connection pool; and removing at least one open connection from the plurality of connections. However, Jang et al. disclose
the connection metrics describing past requests for one or more of the plurality of connections and wait time data associated with the past requests (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]);
prior to receiving the additional connection request, modifying a quantity of open connections in the plurality of connections by: 
adding a new open connection to the database connection pool (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]; and discloses adjusting the number of connections based on the analysis between two thresholds, a minimum and maximum number of connections - ¶ [0076]) ;
removing at least one open connection from the plurality of connections (Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]; and discloses adjusting the number of connections based on the analysis between two thresholds, a minimum and maximum number of connections - ¶ [0076]). 
It would have been obvious to one of ordinary skill in the art to combine the connection metrics describing past requests for one or more of the plurality of connections and wait time data associated with the past requests; and prior to receiving the additional connection request, modifying a quantity of open connections in the plurality of connections by: adding a new open connection to the database connection pool ; and removing at least one open connection from the plurality of connections., taught by Jang et al., with modifying a quantity of open connections in the plurality of connections taught by de Lavarene et al., in order to optimize the number of connections in a connection pool (Jang et al. - ¶ [0096]).
The combination of de Lavarene et al. and Jang et al. discloses modifying a quantity of open connections in the plurality of connections; and past requests for one or more of the plurality of connections and wait time data associated with the past requests, but does not disclose responsive to determining that the potential wait time satisfies a threshold value; and responsive to determining that the potential wait time fails to satisfy the threshold value. However, Freimuth et al. disclose
responsive to determining that the potential wait time satisfies a threshold value (Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28); and 
responsive to determining that the potential wait time fails to satisfy the threshold value (Freimuth et al. disclose generating a potential wait time based on the rate or amount of connections received over a period of time, historical observation of socket connection timings and connection requests over a period of time - ¶ [0086], and Claims 4, 16 and 28).
It would have been obvious to one of ordinary skill in the art to combine responsive to determining that the potential wait time satisfies a threshold value; and responsive to determining that the potential wait time fails to satisfy the threshold value, taught by Freimuth et al., with modifying the quantity of open connections in the database connection pool, taught by the combination of de Lavarene et al. and Jang et al., in order to alleviate network congestion (Freimuth - ¶ [0086]).

As to Claim 40, the combination of de Lavarene et al., Jang et al. and Freimuth et al. discloses the method of claim 39, further comprising 
monitoring performance of the database connection pool and removing the new open connection from the database connection pool responsive to identifying a problematic quality of service metric based on the monitoring (de Lavarene et al. disclose the Application as a Service. Part of providing a service is meeting a Quality of Service Expectation for the client/customer. de Lavarene et al. also disclose the plurality of database connection requests facilitated by a connection pool comprising a plurality of connection objects – Abstract and Claim 1. Jang et al. disclose the connection number adaptive manager analyzing the occurrence frequency of HTTP requests generated from clients; and the load state of the connection requests {use time data} - ¶ [0096]).
The motivation and obviousness arguments are the same as in Claim 21.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456